John I. Purtle, Justice, dissenting. Although I agree with the part of the majority opinion which holds that the accident was not unavoidable, I disagree with the affirmance of the judgment. There is not a scintilla of evidence that the appellant was negligent in any manner. The appellant was driving down a public street, well within the speed limit. He did not violate any statute or rule of the road. The appellee pulled out from a parked position alongside the traveled portion of the street without signalling and struck the side of appellant’s vehicle. I know of no rule of trial, appellate procedure or standard of review which justifies this decision. I would reverse and remand for a new trial. Hickman, J., joins in this dissent.